Title: To George Washington from Charles Stewart, 9 May 1781
From: Stewart, Charles
To: Washington, George


                        
                            Sir
                            New Windsor 9th May 1781
                        
                        On examining the state of the Magazines here I find that unless the most strenuous exertions are made to
                            collect and forward to Camp the supplies mentioned in Mr Stevens’s report to your Excellency of the 24th of April last the
                            Army must be greatly distressed in a few days—There is not more than two days supply on hand and the only prospect of
                            present releif is from the Western Towns in the State of Connecticut as there is not a Barrel of meat in any of the
                            magazines in the State of Jersey.
                        To support the Army after this month it will require five thousand pounds of fresh
                            Beef per day from each of the States of Connecticut and Massachusetts Bay—Two thousand from New
                            Hampshire and one thousand from Rhode Island during the month of June—and seven thousand pounds ⅌ day from the State of Massachusetts Bay—four thousand from
                            Connecticut four thousand from New Hampshire and two thousand from Rhode Island during the month of July, and the like quantity at
                            least to be continued during the Campaign. The regular delivery of fat Cattle agreeably to the foregoing Estimate will
                            require the particular attention of the respective State Agents, and I am of opinion that sending on the Cattle in droves
                            weekly from each State to Camp would be most eligible and the surest way to support the Troops. I am with the greatest
                            Respect Your Excellency’s most obt servt
                        
                            Charles Stewart Commy Genl Issues
                        
                    